Dismissed and Memorandum Opinion filed October 31, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00481-CV

                           DENIS J. SIMON, Appellant

                                          V.

TEXAS DEPARTMENT OF AGING & DISABILITY SERVICES, Appellee

                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-17747

               MEMORANDUM                          OPINION
      This is an appeal from a final judgment signed March 4, 2013. Appellant
filed a timely motion for new trial, which was overruled by operation of law.
Appellant filed a timely notice of appeal on May 28, 2013. The clerk’s record was
filed July 22, 2013. The official court reporter notified this court that no reporter’s
record was taken in this case. Accordingly, appellant’s brief was due August 21,
2013, but it was not filed. See Tex. R. App. P. 38.6(a). Appellant did not request an
extension of time to file the brief. See Tex. R. App. P. 38.6(d).
       In addition, our records show that appellant has neither established indigence
nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On June 18, 2013, this
court notified appellant that the filing fee was past due, but appellant filed no
response.

       On October 1, 2013, this court ordered appellant to pay the appellate filing
fee and file appellant’s brief on or before October 21, 2013, or the appeal would be
dismissed. See Tex. R. App. P. 42.3. Appellant’s only response to this court’s order
was to file another copy of his notice of appeal on October 16, 2013. Appellant has
not paid the appellate filing fee, filed his brief, or requested an extension of time to
file his brief.

       Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Donovan, and Brown.




                                           2